DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I: Claims 1-21, a directed towards a method of manufacturing a starch based snack food pellet in the reply filed on December 6, 2021 is acknowledged.  The traversal is on the ground(s) that applicant has amended the claims to now include a special technical feature of the first starch ingredient comprising from the first starch ingredient comprising from about 40 to about 70 wt% of the starch mixture produced in step (c) by weight of the starch mixture.  Examiner notes that the claims are amended in the claim amendment filed December 8, 2021 to cancel Claim 9.  Therefore, applicant’s election is actually directed towards Group I: Claims 1-8 and 10-21.  The argument is not found persuasive in view of the rejections to 35 USC 103(a) below.  Baier et al. modified with Rade-Kukic et al. teaches the common technical feature of the amended claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
An action on the merits of elected Claims 1-8 and 10-21 are provided below.

Claim Objections
Claims 2-8 and 10-21 are objected to because of the following informalities:
Claims 2-8 and 10-21 all recite the limitation “A method” in line 1.  It appears the claims should recite “The method” in order to directly refer to “A method” previously recited in Claim 1, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the first starch ingredient” in line 5 as well as in line 8.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “a first non-potato starch ingredient” as recited in Claim 1, line 3.
Claim 3 recites the limitation “a steam jet” in line 2.  It is unclear what a “jet” means in the context of the claims.  For purposes of examination Examiner interprets the claim to require the thermal cooker adapted to input steam into a cooking chamber.
Claim 3 recites the limitation “a cooking chamber” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “a pressure of from 6 to 8 bars” in line 2.  It is unknown if “bars” refers to bar gauge or to bar absolute.
Claim 6 recites the limitation “the processed starch component comprises cereal starch with a gelatinization of from 40 to 80%” in lines 2-3.  It is unknown how the gelatinization percentage is measured.  Additionally, it is unclear if “gelatinization” is associated with “the processed starch component” or if “gelatinization” is associated with “cereal starch.”
Claim 7 recites the limitation “the first starch ingredient” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the first starch ingredient” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the first starch ingredient comprises or consists of native cereal starch in combination with one or more of a native root starch and a native pulse starch” in lines 1-3.  The transitional phrase “consists of” is a closed ended transitional phrase that excludes the presence of unrecited elements.  The claim also recites the phrase “in combination with one or more of a native root starch and a native pulse starch,” which indicates an embodiment having only a native root starch, an embodiment having a native pulse starch, and an embodiment having both a native root 
Claim 10 recites the limitation “wherein in step (c) the potato starch ingredient comprises or consists of a first native potato starch” in lines 1-2.  However, Claim 1, line 7 already recites “adding a potato starch ingredient comprising native potato starch.  The transitional phrase “comprising” is an open ended transitional phrase that includes unrecited elements whereas the transitional phrase “consisting of” is a closed ended transitional phrase that excludes unrecited elements.  Claim 10 recites an embodiment wherein the potato starch ingredient comprises native potato starch and also consists of a first native potato starch.  It is unknown if unrecited elements are permitted to be part of the invention.  It is also unclear if “a first native potato starch” refers to “native potato starch” recited in Claim 1 or to an entirely different native potato starch.
Claim 12 recites the limitation “wherein in step (a) a second native potato starch” in liens 1-2.  There is insufficient antecedent basis in step (a) to have a first native potato starch.
Claim 12 recites the limitation “the first starch ingredient” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the first and second native potato starches” in liens 1-2.  There is insufficient antecedent basis for “the first native potato starch.”
Claim 15 recites the limitation “a pre-gelatinized potato starch” in line 2.  It is unclear if this refers to “a pre-gelatinize the first starch ingredient” as recited in step (b) of Claim 1 or to entirely different pre-gelatinized structures.
Claim 19 recites the limitation “the first starch ingredient” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.
Claims 2, 4, 9, 11, 13, 16-18, and 20-21 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-8, 10-11, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. US 2013/0273219 in view of Rade-Kukic et al. US 2018/0317530.
Regarding Claim 1, Baier et al. discloses a method of manufacturing a snack based food pellet for manufacturing an expanded snack food (‘219, Paragraph [0098]).  The method comprises the steps of feeding a first non-potato starch ingredient (cereal starch) (‘219, Paragraph [0046]) into a cooking device (cooking extruder) (‘219, Paragraph [0054]), inputting mechanical and thermal energy (thermal mechanical transformation) into the cooking device (extruder) so as to cook and gelatinize the first non-potato starch ingredient in the cooking device (extruder) thereby to provide a processed starch component (‘219, Paragraph [0068]), adding a potato starch ingredient comprising native potato starch (‘219, Paragraph [0046]), and forming a starch mixture into pellets by extrusion (‘219, Paragraphs [0061] and [0075]).
Baier et al. is silent regarding the first non-potato starch ingredient comprising from about 40 to about 70 wt % of the starch mixture by weight of the starch mixture.
Rade-Kukic et al. discloses a starch containing material comprising potato starch having between 10 and 30 wt % corn starch (‘530, Paragraph [0022]), which overlaps the claimed range of the first starch ingredient comprising between 40 and 70 wt% of the starch mixture.
Both Baier et al. and Rade-Kukic et al. are directed towards the same field of endeavor of food compositions containing a starch ingredient.  It would have been prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of first non-potato starch ingredient of the starch mixture based upon the particular flavor profile desired by a particular food recipe.
Regarding Claim 2, Baier et al. discloses the cooking device (extruder) including a mixer (agitator) (‘219, Paragraph [0054]).
Regarding Claim 3, Baier et al. discloses the cooking device (extruder) is a thermal cooker (‘219, Paragraphs [0054] and [0094]).
Further regarding Claim 3, the limitations “adapted to input a steam jet into a cooking chamber” are seen to be recitations regarding the intended use of the “method.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of 
Regarding Claim 4, Baier et al. discloses the mechanical energy being provided by mechanical mixing and the thermal energy is provided by steam (‘219, Paragraphs [0069] and [0085]).
Regarding Claim 7, Baier et al. discloses using a high shear extruder (‘219, Paragraphs [0066], [0069], and [0089]).  Applicant discloses that the molecular weight of native cereal is damage, i.e. significantly reduced, by high shear mechanical extrusion (Specification, Page 7, lines 8-20).  Since Baier et al. teaches using a high shear extrusion process and since applicant discloses that the molecular weight of native cereal is damaged, i.e. reduced, by high shear mechanical extrusion, the disclosure of Baier et al. teaching using a high shear extrusion process necessarily reads on the claimed limitations “wherein during step (b) the average molecular weight of the first starch ingredient is reduced.”
Regarding Claim 8, Baier et al. discloses the first non-potato starch ingredient comprising native corn starch in combination with a native root starch (tapioca) (‘219, Paragraph [0046]).
Regarding Claim 10, Baier et al. discloses the potato starch ingredient comprising a first native potato starch (‘219, Paragraph [0046]).
Regarding Claim 11, Rade-Kukic et al. discloses a starch containing material comprising potato starch having between 30 and 50 wt % potato starch (‘530, 
Both Baier et al. and Rade-Kukic et al. are directed towards the same field of endeavor of food compositions containing a starch ingredient.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Baier et al. and incorporate the claimed amounts of potato starch ingredient within the starch mixture as taught by Rade-Kukic et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of potato starch ingredient of the starch mixture based upon the particular flavor profile desired by a particular food recipe.
Regarding Claim 15, Baier et al. discloses the potato starch ingredient (‘219, Paragraph [0046]) comprising a pre-gelatinized potato starch (‘219, Paragraph [0054]).
Regarding Claim 16, Baier et al. discloses the pre-gelatinized potato starch comprising dehydrated potato (dry granulation) (‘219, Paragraph [0053]).
Further regarding Claim 16, the limitations “optionally in the form of granules and/or flakes” are optional limitations that do not necessarily need to be met by the prior art by virtue of the phrase “and/or.”  Nevertheless, the disclosure of dry granulation reads on the claimed granules.
Regarding Claim 17, Baier et al. discloses the potato starch ingredient (‘219, Paragraph [0046]) comprising a pre-gelatinized potato starch (‘219, Paragraph [0054]).  Rade-Kukic et al. discloses the potato starch a starch containing material comprising prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of potato starch ingredient of the starch mixture based upon the particular flavor profile desired by a particular food recipe.
Regarding Claim 19, Baier et al. discloses the first non-potato starch ingredient comprising rice (‘219, Paragraphs [0046] and [0077]).
Regarding Claim 20, Baier et al. discloses the pellets having a bulk density of between about 500 g/l to about 700 g/l (‘219, Paragraphs [0057] and [0076]), which converts to about 500 kg/m3 to about 700 kg/cm3, which falls within the claimed bulk density range of 200 to 800 kg/m3.  Where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. US 2013/0273219 in view of Rade-Kukic et al. US 2018/0317530 as applied to claim 4 above in view of Meijer et al. US 2008/0085352.
Regarding Claim 5, Baier et al. modified with Rade-Kukic et al. is silent regarding the steam being at a temperature of from 157°C to 172°C and/or at a pressure of from 6 bars to 8 bars.
Meijer et al. discloses a method of manufacturing a snack based food pellet comprising feeding a first non-potato starch ingredient and a potato starch ingredient into a cooking device (extruder) and forming the starch mixture into pellets by extrusion (‘352, Paragraphs [0011]-[0012]).  Meijer et al. further discloses the steam being at a temperature in the range of 150-300°C (‘352, Paragraph [0005]), which overlaps the claimed temperature range of 157-172°C.  Meijer et al. also discloses the steam being at a pressure of 0.1 bara to 10 bara (‘352, Paragraph [0028]), which overlaps the claimed pressure range of from 6 to 8 bar.
Both Baier et al. and Meijer et al. are directed towards the same field of endeavor of methods of manufacturing a snack based food pellet comprising a non-potato starch ingredient and a potato starch ingredient that is fed into a cooking device extruder.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the temperature and pressure conditions at which the steam is applied to the pellets of Baier et al. to fall within the claimed steam temperature and steam pressure as taught by Meijer et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. US 2013/0273219 in view of Rade-Kukic et al. US 2018/0317530 as applied to claim 1 above in further view of Fujimura et al. US 2017/0208846.
Regarding Claim 6, Baier et al. modified with Rade-Kukic et al. is silent regarding the processed starch component comprising cereal starch with a gelatinization of from 40 to 80%.
Fujimura et al. discloses gelatinized starch obtained by subjecting cereal starch (corn starch) to gelatinization using general means wherein the gelatinized starch has a degree of gelatinization of 30 to 95% (‘846, Paragraph [0022]), which overlaps the claimed cereal starch gelatinization of from 40 to 80%.
Both Baier et al. and Fujimura et al. are directed towards the same field of endeavor of methods of making food compositions using gelatinized starches.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Baier et al. and obtain a gelatinized starch having a degree of gelatinization that falls within the claimed gelatinization range as taught by Fujimura et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Fujimura et al. teaches that it was known and conventional to subject .
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. US 2013/0273219 in view of Rade-Kukic et al. US 2018/0317530 as applied to claim 10 above in view of Arnaudov et al. US 2016/0235096.
Regarding Claim 12, Baier et al. modified with Rade-Kukic et al. is silent regarding a second native starch being inputted into the cooking device additional to the first starch ingredient.
Arnaudov et al. discloses one or more native starches originating from potato that is used in a dry mixture (‘096, Paragraph [0138]), which encompasses an embodiment wherein a second native starch is used in the dry mixture of the food composition.
Both Baier et al. and Arnaudov et al. are directed towards the same field of endeavor of starch based food compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Baier et al. and place a second native starch into the cooking device to make the starch mixture since Arnaudov et al. teaches that utilizing multiple native potato starches in a food composition was known and conventional at the time of the invention.  One of ordinary skill in the art would utilize the desired types of native potato starches in the food composition based upon the desired ingredients and flavor profile desired in the food.
Regarding Claims 13-14, Baier et al. modified with Rade-Kukic et al. and Arnaudov et al. is silent regarding the second native potato starch comprising from 10 to 30 wt% of the starch mixture and the first and second native potato starches being in a weight ratio of from 1:3 to 4:1.  However, Arnaudov et al. generically teaches .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. US 2013/0273219 in view of Rade-Kukic et al. US 2018/0317530 as applied to claim 1 above in view of Ning et al. US 2008/0102165.
Regarding Claim 18, Baier et al. modified with Rade-Kukic et al. is silent regarding the starch being mixed and extruded at a temperature range of from 50°C to 80°C and/or at a pressure of from 20 to 130 bar absolute.
Ning et al. discloses a method of manufacturing a starch based snack food pellet (‘165, Paragraph [0150]) comprising a potato starch ingredient (‘165, Paragraph [0033]) wherein the pellet is formed by extrusion (‘165, Paragraph [0148]).  Ning et al. further discloses the starch mixture being mixed and extruded at a temperature of from about 40°C to about 90°C (‘165, Paragraph [0048]), which overlaps the claimed temperature 
Both Baier et al. and Ning et al. are directed towards the same field of endeavor of manufacturing a starch based snack food pellet comprising a potato starch ingredient wherein the pellet is formed by extrusion.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Baier et al. and conduct the mixing step of the starches in the extrusion at the claimed temperatures and pressures since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Ning et al. teaches that there was known utility in operating the extruder at the claimed temperatures and pressures to mix a potato starch ingredient that it ultimately used to make a snack food pellet.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. US 2013/0273219 in view of Rade-Kukic et al. US 2018/0317530 as applied to claim 1 above in further view of Bhaskar et al. US 6,432,463.
Regarding Claim 21, Baier et al. modified with Rade-Kukic et al. is silent regarding the pellets having a water content of from 9 to 13 wt% based on the weight of the pellet.
Bhaskar et al. discloses a method of manufacturing a starch based snack food pellet comprising a non-potato starch ingredient (cereal starch) through an extruder wherein the pellets have a final moisture of about 10% to about 14% (‘463, Column 1, lines 26-35), which overlaps the claimed pellets having a water content of from 9 to 13 wt% based on the weight of the pellet.
Both Baier et al. and Bhaskar et al. are directed towards the same field of endeavor of methods of manufacturing a starch based snack food pellet using an extruder.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Baier et al. and make the pellets having the claimed moisture water content as taught by Bhaskar et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the moisture water content of the starch based pellet of Baier et al. based upon the desired moisture level of the pellet desired to be made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barnett et al. US 2007/0243301 discloses adding secondary ingredients pre-gelatinized potato starch to aid in dough machineability through an extruder or secondary ingredients such as native starch, pre-cooked starch, and/or modified starches derived from corn, potato, or tapioca (‘301, Paragraph [0025]) to make pellets 
Karwoski et al. US 2015/0132444 discloses a method of pelletizing a fully cooked mass (‘444, Paragraph [0015]) of root potato vegetables (‘444, Paragraph [0121]).
Kinderlspire et al. US 2018/0199591 discloses an extrusion method using any pressure allowing dough to flow through the extruder such as between about 200 psi to about 800 psi (‘591, Paragraph [0070]) for a food product comprising potato starch (‘591, Paragraph [0049]) wherein the food has between about 40 to about 70 weigh percent starch (‘591, Paragraph [0049]).
Zimeri et al. US 2007/0092620 discloses a pressure maintained within a cooking section or gelatinization being between about 5 to 100 bars (‘620, Paragraph [00171]) using potato starches (‘620, Paragraph [0023]) and pelletizing the food (‘620, Paragraph [0081]).
Ajami et al. US 2017/0105438 discloses binding agents including native starches such as a combination of potato starch and sweet potato starch (‘438, Paragraph [0123]).
Solorio US 2019/0269151 discloses a protein containing feed mixture containing one or more carbohydrate sources in an amount between about 0.001% to about 90% by weight carbohydrates wherein the soluble carbohydrates include native potato starch (‘151, Paragraph [0038]).
Van Lengerich et al. US 2013/0243925 discloses gelatinizing a native starch (‘925, Paragraph [0030]) and incorporating native starches to obtain at least partially 
Emerson et al. US 2009/0258113 discloses native potato starch added to a mixture that is extruded (‘113, Paragraph [0014]).
Lazarus US 4,965,081 discloses a dry mix suitable for preparing a puffable food product comprising from 60 to less than 94.5% by weight of a native potato starch.
Morii et al. US 2004/0105930 discloses puffable pellets having a moisture content in the range of from about 7% to about 19% (‘930, Paragraph [0028]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERICSON M LACHICA/Examiner, Art Unit 1792